ORDER
On consideration of the certified order of the Supreme Court of New Jersey temporarily suspending respondent from the practice of law until further notice, this court’s June 27, 2012, order suspending respondent pending further action of the court and directing him to show cause why he should not be suspended from the practice of law for a period of five years with reinstatement conditioned on a showing of fitness, the statement of Bar Counsel regarding reciprocal discipline, and it appearing that respondent has failed to file a response to this court’s order to show cause or the affidavit required by D.C. Bar R. XI, § 14(g), it is
ORDERED that David J. Percely is hereby indefinitely suspended from the practice of law in the District of Columbia with the opportunity to petition for reinstatement in five years or upon his reinstatement in the state of New Jersey, whichever occurs first. See In re Fuller, 930 A.2d 194, 198 (D.C.2007), and In re Willingham, 900 A.2d 165 (D.C.2006) (re-buttable presumption of identical reciprocal discipline applies to all cases in which the respondent does not participate). It is
FURTHER ORDERED that for purposes of reinstatement respondent’s sus*784pension will not begin to run until such time as he files an affidavit that fully complies with the requirements of D.C.Bar. R. XI, § 14(g).